Case 4:19-mj-00097-LRL Document 1 Filed 07/15/19 Page 1 of 3 PageID# 1
                                                                                        FILED

                                                                                      JUL 1 5 2019
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA                          L
                          NEWPORT NEWS DIVISION                                                  COURT
                                                                                     NEWPORT NEWS VA


UNITED STATES OF AMERICA

                                                 DOCKET NO.4:19-MJ-Si
                                                  (Misdemeanor)
 PHILLIP D. VANDENBERG                            VA 19


                                                 Court Date: July 29, 2019
                                                 Time: 8:30 a.m.


                               CRIMINAL INFORMATION

                                       COUNT ONE
                            (Misdemeanor) Ticket No.6839I47

THE UNITED STATES ATTORNEY CHARGES:

That on or about May 29,2019, at Fort Eustis, Virginia, on lands acquired for the use of

the United States, within the special maritime and territorial jurisdiction ofthis court, in

the Eastern District of Virginia, PHILLIP D. VANDENBERG,recklessly drove a motor

vehicle by failing to stop when approaching a properly marked school bus which was stopped

on the highway for the purpose oftaking on or discharging children, the elderly or mentally

or physically handicapped persons and by failing to remain stopped until all persons are clear
ofthe highway and the bus is put in motion.
Case 4:19-mj-00097-LRL Document 1 Filed 07/15/19 Page 2 of 3 PageID# 2




(In violation of Title 18 United States Code, Sections 7 & 13, assimilating Code of

Virginia, Section 46.2-859).

                                             G.ZACHARY TERWILLIGER
                                             UNITED STATES ATTORNEY



                                     By:
                                             STACEY N..lACOVETTI
                                             Attorney for the Government
                                             United States Attorney's Office
                                             2732 Madison Avenue
                                             Fort Eustis, Virginia 23604
                                             Phone: (757)878-2205,ext 234
                                             Fax: (757)878-5289
                                             stacey.n.jacovetti.mil@mail.mil
Case 4:19-mj-00097-LRL Document 1 Filed 07/15/19 Page 3 of 3 PageID# 3




                        CERTIFICATE OF SERVICE

  I certify that on   Vt .2019,1 served a true copy ofthe foregoing CRIMINAL

INFORMATION on the defendant PHILLIP D. VANDENBERG.




                                      STAGEY N..lACOVETTI
                                      Attorney for the Government
                                      United States Attorney's Offiee
                                      2732 Madison Avenue
                                      Fort Eustis, Virginia 23604
                                      Phone: (757)878-2205, ext 234
                                      Fax: (757)878-5289
                                      stacey.n.jacovetti.mil@mail.mil
